Citation Nr: 1020934	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-28 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the RO that, 
in pertinent part, denied a disability rating in excess of 10 
percent for residuals of a low back injury.  The Veteran 
timely appealed.

In May 2006, the RO increased the disability rating for 
residuals of a low back injury with degenerative disc disease 
to 20 percent, effective July 20, 2001.  

Because higher evaluations are available for residuals of a 
low back injury with degenerative disc disease, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In November 2006, the Veteran testified during a 
videoconference hearing before a former Veterans Law Judge.  
In May 2007, the Board remanded the matter for additional 
development.

In January 2010, the Board duly notified the Veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the November 2006 Board hearing and that she had 
the right to another Board hearing.  In February 2010, the 
Veteran indicated that she did not want an additional 
hearing.

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to October 28, 2009, and excluding the period when 
a temporary total rating was assigned, the Veteran's 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, had been manifested by moderate limitation of motion, 
painful motion, and flare-ups without additional functional 
loss due to pain; severe limitation of motion, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, severe intervertebral disc syndrome, ankylosis, and 
incapacitating episodes had not been demonstrated.

2.  For the period from October 28, 2009, the Veteran's 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, has been manifested primarily by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; pronounced 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  Prior to October 28, 2009, and excluding the period when 
a temporary total rating was assigned, the criteria for a 
disability rating in excess of 20 percent for the Veteran's 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for a 40 percent disability evaluation for 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, for the period from October 28, 2009, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through March 2006 and August 2007 letters, the RO 
and AMC notified the Veteran of elements of an increased 
rating claim and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.  

In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for residuals of a 
low back injury, effective August 17, 1993.  The RO had 
evaluated the Veteran's disability as 10 percent disabling 
initially under 38 C.F.R. § 4.71a, former Diagnostic Code 
5295. 

Records show that the Veteran underwent surgery for a 
herniated nucleus pulposus, L5-S1, in August 1996; and 
reflect a diagnosis of lumbar degenerative disc disease in 
January 1997.  An MRI scan of her lumbar spine revealed 
multi-level derangement from L2-L3 through L4-L5 in April 
2001, and the Veteran underwent lumbar discectomy and fusion 
surgery in December 2001.
 
Effective July 20, 2001, the RO increased the disability 
rating to 20 percent for residuals of a low back injury with 
degenerative disc disease of the lumbar spine, status-post 
discectomy and fusion of L4-S1.

In June 2007, the RO increased the evaluation for residuals 
of a low back injury with degenerative disc disease of the 
lumbar spine, status-post discectomy and fusion of L4-S1, to 
100 percent, effective from December 19, 2001, under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition; and then resumed the 
evaluation of 20 percent, effective February 1, 2002.

Rating Criteria 

Under former Diagnostic Code 5295, a 10 percent evaluation 
for lumbosacral strain requires characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Alternatively, the Veteran's residuals of a low back injury 
with degenerative disc disease of the lumbar spine, status-
post discectomy and fusion of L4-S1, may be evaluated under 
38 C.F.R. § 4.71a, former Diagnostic Code 5292, pertaining to 
limitation of motion; or under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5293 (renumbered 5243), pertaining to 
intervertebral disc syndrome.
  
Under former Diagnostic Code 5292, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating requires mild intervertebral disc syndrome.  A 
20 percent rating is assignable for moderate intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the Veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

Factual Background

Workers' compensation records dated in 1997 and 1998 reflect 
treatment for two on the job injuries to the back and the 
Veteran claimed no previous back problems.  Diagnoses 
included degenerative disc disease of the lumbar spine.  
Records reflect that fusion of the lumbar spine was repeated 
in December 2004, as the Veteran was still having back pain.  
Private treatment records show complaints of intermittent, 
sharp pains in the lower back with mild radiculopathy in both 
legs in 2005 and 2006.

During an August 2005 VA examination, the Veteran reported 
that she had minimal relief from her back pain since the 
surgery in 2004, and continued to have bilateral radiating 
pain in her bilateral lower extremities.  She reported flare-
ups one to two times per week, lasting from one to two hours.  
The Veteran reported that she cannot perform any extended 
standing, bending, sitting, or stooping; and that she can 
walk approximately one mile twice per week, but needed help 
with cooking, cleaning, and yard work that caused her 
problems.

Examination of the Veteran's back revealed diffuse lumbar 
spine tenderness to palpation.  Range of motion of the lumbar 
spine was to 60 degrees on flexion with pain, and to 10 
degrees on extension.  Motor examination revealed 5/5 
strength in bilateral extremities.

In November 2006, the Veteran testified that her back 
problems had progressively worsened, and that she used a TENS 
unit.  She testified that her back was not functional without 
medication, and that she could only walk short distances-
such as around the house, or half a block.

Records show that the Veteran complained of worsening back 
pain in September 2008, and spinal injections were 
considered.  Physical therapy was attempted in July 2009.

Following the Board's May 2007 remand, the Veteran underwent 
VA examinations in October 2009 for purposes of evaluating 
her service-connected residuals of a low back injury with 
degenerative disc disease of the lumbar spine, status-post 
discectomy and fusion of L4-S1.  Each VA examiner reviewed 
the claims file, and noted the Veteran's medical history.

Sensory examination of the bilateral lower extremities was 
found to be normal; sensation was 2+ throughout.  Motor 
examination revealed all muscle groups of the lower 
extremities to have normal tone and power; power was 5/5.  No 
muscle atrophy was noted, and knee and ankle reflexes were 
normal.  Neither lumbar nor sacral radiculopathy, nor 
peripheral neuropathy was found.

The Veteran described pain in the lower back area as 
constant, dull, and sharp in nature.  The pain radiated to 
the left thigh and leg areas.  Flare-ups of back pain 
occurred daily.  The Veteran used a TENS unit and heating pad 
for back pain, which helped.  She also used a cane and a back 
brace.  The Veteran could walk about a half block for about 
ten minutes without severe back pain.

Examination revealed mildly increased lumbar lordosis.  Range 
of motion of the thoracolumbar spine from a standing position 
was to 20 degrees on forward flexion; to 10 degrees on 
extension; to 15 degrees on right lateral flexion and to 20 
degrees on left lateral flexion; and to 20 degrees on 
rotation to the right, and to 15 degrees on rotation to the 
left.  The Veteran experienced severe lower back pain during 
all movements on repetitive testing, without further 
reduction of motion.  There was moderate tenderness over the 
lumbar area.  No paravertebral muscle spasm was felt.  
Surgical scars were well-healed with no abnormal findings.  
The Veteran did not report any incapacitating episodes.

Analysis

In this case VA received the Veteran's claim for an increased 
disability rating in December 2001.  For the period from 
December 19, 2001, through January 31, 2002, a temporary 
evaluation of 100 percent had been assigned based on surgical 
or other treatment necessitating convalescence.  A 20 percent 
disability rating has been in effect since February 1, 2002.

Here, prior to the October 28, 2009 VA examination, there was 
no evidence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, or marked 
limitation of forward bending in a standing position, to 
warrant a disability rating in excess of 20 percent under 
former Diagnostic Code 5295.  Nor did the evidence reflect 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, to warrant a disability rating in 
excess of 20 percent under former Diagnostic Code 5293 
(renumbered 5243).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Board finds that the objective evidence, prior to the 
October 28, 2009 VA examination, did not more nearly 
approximate the criteria for a 40 percent disability rating 
under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, on the 
basis of limitation of motion and additional functional loss 
due to pain or flare-ups with painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
Veteran exhibited moderate limitation of flexion and reported 
daily flare-ups, but there was no reduced motion with 
repetitive use.  The August 2005 examiner found flexion 
limited to 60 degrees and extension limited to 10 degrees.  
The Veteran reportedly could walk approximately one mile at 
that time, with diffuse lumbar spine tenderness; and the 
objective evidence did not reflect a degree of functional 
impairment warranting an increased disability rating.  There 
was no showing of severe intervertebral disc syndrome.

Moreover, the Veteran's low back disability did not meet the 
criteria for a disability rating in excess of 20 percent 
under the General Rating Formula, prior to the October 28, 
2009 VA examination.  38 C.F.R. §§ 4.7, 4.21.  The evidence 
showed that she could flex her thoracolumbar spine well 
beyond 30 degrees.  Higher evaluations may be assigned for 
ankylosis, but the Veteran retained significant back motion, 
and thus did not have ankylosis.  She, therefore, did not 
meet the criteria for a disability rating in excess of 20 
percent under the General Rating Formula.  38 C.F.R. §§ 4.7, 
4.21.

The Veteran has not had any periods of doctor-prescribed bed 
rest.  The evidence, therefore, did not show incapacitating 
episodes.  No significant neurological deficits were noted.  
Hence, the revised rating criteria do not provide a basis for 
a disability evaluation in excess of 20 percent for the 
Veteran's residuals of a low back injury with degenerative 
disc disease of the lumbar spine, status-post discectomy and 
fusion of L4-S1, prior to the October 28, 2009 VA 
examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As of the October 28, 2009 VA examination, the Board finds 
that the objective evidence meets the criteria for a 40 
percent disability rating under the revised criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2009).  The 
Veteran exhibited forward flexion limited to 20 degrees.  She 
also reported daily flare-ups, but no incapacitating 
episodes.  The October 2009 examiner commented that there was 
pain throughout repetitive use, during the entire range of 
motion.  No significant neurological deficits were noted.  
Resolving doubt in the Veteran's favor, a disability rating 
of 40 percent is warranted for the applicable period.

The evidence does not reflect that the Veteran's residuals of 
a low back injury with degenerative disc disease of the 
lumbar spine, status-post discectomy and fusion of L4-S1, 
meets or approximates the criteria for a disability rating in 
excess of 40 percent on the basis of limitation of motion and 
functional loss.  There is no showing of pronounced 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest.  There is 
insufficient evidence of neurological deficit to warrant a 
separate compensable evaluation.  

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, have resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased disability evaluation for the Veteran's 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, for the period prior to October 28, 2009, is denied.

A 40 percent disability rating for the Veteran's residuals of 
a low back injury with degenerative disc disease of the 
lumbar spine, status-post discectomy and fusion of L4-S1, for 
the period from October 28, 2009, is granted, subject to the 
regulations governing the award of monetary benefits.


REMAND

A request for a TDIU, whether expressly raised by a Veteran 
or reasonably raised by the record, is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009). Hence, the Veteran's claim for an increased 
rating for her residuals of a low back injury with 
degenerative disc disease of the lumbar spine, status-post 
discectomy and fusion of L4-S1, includes consideration of 
whether a TDIU is warranted under the provisions of 38 C.F.R. 
§ 4.16.

The Veteran asserts that she is totally disabled and unable 
to retain or maintain any gainful employment due to her 
service-connected disabilities.  Consideration is given to 
the Veteran's background, including her employment and 
educational history.  Records show that the Veteran worked in 
manufacturing and fast food operations.  Her levels of 
education and any continuing training are not indicated.

Service connection is currently in effect for residuals of a 
low back injury with degenerative disc disease of the lumbar 
spine, status-post discectomy and fusion of L4-S1, rated as 
40 percent disabling; for residuals of neck injury with 
associated headaches, rated as 30 percent disabling; for 
endometriosis, rated as 10 percent disabling; for anemia, 
rated as 10 percent disabling; for major depressive disorder, 
rated as 10 percent disabling; and for hemorrhoids, rated as 
0 percent (noncompensable) disabling.  The combined rating is 
69 (rounded to 70) percent, and meets the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on her ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the 
Veteran's ability to retain or maintain any gainful 
employment that takes into account solely her service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should note 
review of the file.

The examiner(s) should interview the 
Veteran as to her employment and 
education history.  The examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the service-connected 
residuals of a low back injury with 
degenerative disc disease of the lumbar 
spine, status-post discectomy and fusion 
of L4-S1; residuals of neck injury with 
associated headaches; endometriosis; 
anemia; major depressive disorder; and 
hemorrhoids preclude employment 
consistent with the Veteran's education 
and occupational experience, without 
taking into account her age or any 
nonservice-connected disability.  The 
examiner(s) should set forth a rationale 
for the conclusions reached.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should adjudicate the claim of TDIU.  If 
the Veteran disagrees with the 
determination, she must file a notice of 
disagreement and when a statement of the 
case is issued, a substantive appeal to 
perfect the claim.  See 38 C.F.R. 
§ 20.200 (2009) (An appeal consists of a 
timely filed notice of disagreement in 
writing and after a statement of the case 
has been furnished, a timely filed 
substantive appeal.).  .

No action is required of the Veteran and her representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


